UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A Amendment no. 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Commission File Number: 333-210462 APP INCLINE CORPORATION (Exact name of registrant as specified in its charter) NEVADA 47-0990750 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 1510 Longbranch Ave, Grover Beach, CA 93433 805-704-9310 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) With Copies to: William Eilers 1000 Fifth Street, Suite 200 – P2 Miami Beach, FL 33139 (786) 273-9152 As soon as practicable after the effective date of this Registration Statement. (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.[ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Maximum Offering Price Per Share Maximum Aggregate Offering Price Amount of Registration Fee (1) Common Stock, $0.0001 par value per share Estimated solely for the purpose of calculating the registration fee under Rule 457(a) and (o) of the Securities Act. The Registrant hereby amends this Registration Statement (the “Registration Statement”) on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The Date of this prospectus is May , 2016. 2 The information in this prospectus is not complete and may be changed. We may not sell these securities until the Registration Statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any jurisdiction where an offer or sale is not permitted. PRELIMINARY PROSPECTUS APP INCLINE, CORPORATION This is the initial offering of Common Stock of APP Incline Corporation. We are offering for sale a total of 10,000,000 shares of Common Stock at a fixed price of $.01 per share for the duration of this Offering (the "Offering"). There is no minimum number of shares that must be sold by us for the Offering to proceed, and we will retain the proceeds from the sale of any of the offered shares. The Offering is being conducted on a self-underwritten, best efforts basis, which means our President and Chief Executive Officer, Adam Elmquist, will attempt to sell the shares directly to friends, family members and business acquaintances. Mr. Elmquist will not receive commission or any other remuneration for such sales. In offering the securities on our behalf, Mr. Elmquist will rely on the safe harbor from broker-dealer registration set out in Rule 3a4-1 under the Securities and Exchange Act of 1934. The shares will be offered for sale at a fixed price of $.01 per share for a period of one hundred and eighty (180) days from the effective date of this prospectus, unless extended by our Board of Directors for an additional ninety (90) days. If all of the shares offered by us are purchased, the gross proceeds to us will be $66,990. However, since the Offering is being conducted on a "best-efforts" basis, there is no minimum number of shares that must be sold, meaning the Company shall retain any proceeds from the sale of the shares sold hereunder. Accordingly, all funds raised hereunder will become immediately available to the Company and will be used in accordance with the Company’s intended “Use of Proceeds” as set forth herein, investors are advised that they will not be entitled to a refund and could lose their entire investment. Offering Price to the Public Per Share Commissions Net Proceeds to Company After Offering Expenses (25% of Shares Sold) Net Proceeds to Company After Offering Expenses (50% of Shares Sold) Net Proceeds to Company After Offering Expenses (75% of Shares Sold) Net Proceeds to Company After Offering Expenses (100% of Shares Sold) Common Stock Not Applicable $Nil Total Not Applicable Nil Our independent registered public accountant has issued an audit opinion for APP Incline Corporation, which includes a statement expressing substantial doubt as to our ability to continue as a going concern. Accordingly, any investment in the shares offered hereby involves a high degree of risk and you should only purchase shares if you can afford a loss of your entire investment. There currently is no market for our securities and a public market may never develop, or, if any market does develop, it may not be sustained. Our Common Stock is not traded on any exchange or on the over-the-counter market. There can be no assurance that our Common Stock will ever be quoted on a stock exchange or a quotation product or that any market for our stock will develop. THE PURCHASE OF THE SECURITIES OFFERED THROUGH THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD CAREFULLY READ THIS ENTIRE PROSPECTUS, INCLUDING THE SECTION ENTITLED “RISK FACTORS” BEGINNING ON HEREOF BEFORE BUYING ANY SHARES OF APP INCLINE, CORPORATION’S COMMON STOCK. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Date of this prospectus is May , 2016. 3 TABLE OF CONTENTS Page Prospectus Summary 5 The Offering 7 Risk Factors 8 Determination of Offering Price 13 Use of Proceeds 13 Plan of Distribution; Terms of the Offering 16 Dilution 18 Description of Property 19 Description of Securities 19 Description of Business 20 Management’s Discussion and Analysis 28 Directors, Executive Officers, Promoters and Control Persons 30 Executive Compensation 31 Security Ownership of Certain Beneficial Owners and Management 32 Certain Relationships and Related Transactions 33 Legal Matters 33 Experts 33 Commission Position on Indemnification for Securities Act Liabilities 34 Where You Can Find More Information 34 Index to Financial Statements F-1 Other Expenses of Issuance and Distribution 35 Indemnification of Officers and Directors 35 Recent Sales of Unregistered Securities 36 Exhibits 36 Undertakings 37 You should rely only on the information contained or incorporated by reference to this prospectus in deciding whether to purchase our Common Stock. We have not authorized anyone to provide you with information different from that contained in this prospectus. Under no circumstances should the delivery to you of this prospectus or any sale made pursuant to this prospectus create any implication that the information contained in this prospectus is correct as of any time after the date of this prospectus. To the extent that any facts or events arising after the date of this prospectus, individually or in the aggregate, represent a fundamental change in the information presented in this prospectus, this prospectus will be updated to the extent required by law. DEALER PROSPECTUS DELIVERY OBLIGATION Until , 2016, all dealers that effect transactions in these securities, whether or not participating in this Offering, may be required to deliver a prospectus. This is in addition to the dealers’ obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. May , 2016 4 PROSPECTUS SUMMARY The following summary highlights material information contained in this prospectus. This summary does not contain all of the information you should consider before investing in the securities. Before making an investment decision, you should read the entire prospectus carefully, including the risk factors section, the financial statements and the notes to the financial statements. You should also review the other available information referred to in the section entitled “Where You Can Find More Information” in this prospectus and any amendment or supplement hereto. Company Overview APP Incline Corporation (“AIC” or the “Company”) was incorporated in the State of Nevada on June 29, 2015. We are a development stage company that engages in the purchase of mobile applications, and subsequent managing of their hosting, operations and advertising. We plan to both offer free, ad-supported apps, which have an option to purchase to avoid ads and receive more features.Our business model is based on our belief that the future of mobile app monetization will be profitable in an ad-supported model. Our revenue will be therefore based primarily on our advertisers and secondarily on the sale of the paid for app option.Our website is www.appincline.com. Adam Elmquist, who is currently our sole officer and director, has been with our Company since inception in a management role.Our headquarters are located at 1510 Longbranch Ave, Grover Beach, CA 93433. Although Apple was the first to provide apps for sale in 2008, since then, Google play, Amazon App Store, Blackberry World, Nokia, Windows Phone Store, Windows Store, and Samsung apps have subsequently launched apps for sale (Source "Mobile App." Wikipedia. Wikimedia Foundation, n.d. Web. 27 Apr. 2016.) . Our business model is based on our belief that the mobile app market will continue to grow.App Incline’s business plan includes purchasing existing mobile applications that have been created, launched, and are generating low revenue to date.We plan to purchase applications we research and believe to have potential for growth and ad revenue.We find the applications to purchase on www.flippa.com as well as through private sellers.We do not plan to change an application’s name once we purchase it, or change any of the programming.App Incline does not intend to pay programmers to create and code new applications. We intend to spend marketing dollars to market our apps to increase revenue. We were only recently incorporated in June of 2015, and have begun operations.We have launched our website, purchased our first application, called SoundVine, and are generating minimal revenues to date.We have not commenced advertising or substantive operations, thus we believe that conducting this Offering will allow the Company added flexibility to raise capital in today's financial climate. There can be no assurance that we will be successful in our attempt to sell 100% of the shares being registered hereunder; however, we believe that investors in today's markets demand more transparency and by our registering this Offering and becoming a reporting company, we will be able to capitalize on this fact. While we believe that our limited reporting requirements will satisfy most investors seeking transparency in any potential investment, we still caution that simply because we have a registration statement declared effective the Company will not become a “fully reporting” company, but rather, we will be only subject to the reporting requirements of Section 15(d) of the Securities Exchange Act of 1934. Accordingly, except during the year that our registration statement becomes effective, these reporting obligations may be automatically suspended under Section 15(d) if we have less than 300 shareholders at the beginning of our fiscal year and our required disclosure is less extensive than the disclosures required of “fully reporting” companies. For example, we are not subject to disclose in our Form 10K risk factors, unresolved staff comments, or selected financial data, pursuant to Items 1A, 1B, 6, respectively. Since inception, our operations have consisted of incorporating our Company, opening a bank account, formulating our business plan, launching our website, researching and purchasing our first application, opening the Apple Developer account in which the app will run, organizing the hosting and operations of the app, and its ad account.The Company intends to begin substantive operations within 3-6 months after we obtain a Notice of Effectiveness of this Offering and our initial plan of operations calls for the Company to begin marketing our purchased applications, and buying new applications. We hope to realize our full plan of operations by raising money through the sale of our securities, as contemplated within this Offering. We believe that if we are able to raise the full amount of funds contemplated herein, we would be able to fully launch our Company and properly market our applications. We will design a full marketing strategy to gain awareness, and ultimately obtain a larger audience. Although our sole officer and director has only recently become interested in the mobile application industry, and does not have any professional training or technical credentials in the development and maintenance of such a company, he does have the experience of being a part of a small team of account managers who were responsible for over 1000 companies throughout North America.There Mr. Elmquist helped expand the company’s user base through research and development, create databases of companies in the electrical, HVAC, green energy audit, and renewable energy fields, and created and distribute email marketing campaigns through email blasts.We have retained one qualified website/software developer who has built and is maintaining our website and is occupying himself with the details of the hosting accounts and operations and ad accounts for our applications. We also plan to hire 1 qualified marketing person if we are successful in raising capital through this Offering. We do not have any verbal or written agreements regarding the retention of any qualified personnel to date. 5 Although the Company has no market for its common stock, management believes that the Company will meet all requirements to be quoted on the OTC market, and even though the Company’s common stock will likely be a penny stock, becoming a reporting company will provide us with enhanced visibility and give us a greater possibility to provide liquidity to our shareholders. We are currently a development stage company and to date have low recorded revenues. Accordingly, our independent registered public accountants have issued a comment regarding our ability to continue as a going concern (please refer to the footnotes to the financial statements). Until such time that we are able to establish a consistent flow of revenues from our operations which is sufficient to sustain our operating needs, management intends to rely primarily upon debt financing to supplement cash flows, if any, generated by our products. We will seek out such financing as necessary to allow the Company to continue to grow our business operations, and to cover such cost, including professional fees, associated with being a reporting Company with the Securities and Exchange Commission ("SEC"); we estimate such costs to be approximately $25,000 for 12 months following this Offering. These do not include estimated costs of this Offering of $33,010 which will be borne by the Company . The Company has included such costs to become a publicly reporting company in its targeted expenses for working capital expenses and intends to seek out reasonable loans from friends, family and business acquaintances if it becomes necessary. At this point we have been funded by our sole officer and director, and have not received any firm commitments or indications from any family, friends or business acquaintances regarding any potential investment in the Company. Our current cash and working capital is not sufficient to cover our current estimated offering expenses of $33,010, which include those fees associated with obtaining a Notice of Effectiveness from the SEC for this Registration Statement. We hope that we will be able to secure additional financing, and complete this Offering within the coming months. Upon obtaining effectiveness, we will conduct the Offering contemplated hereby, and anticipate raising sufficient capital from this Offering to market and grow our Company. We believe that the maximum amount of funds generated from the Offering will provide us with enough proceeds to fund our plan of operations for up to twelve months after the completion of this Offering. Assuming we generate nominal revenues, we may still require additional financing to fund our operations past the twelve-month period following the completion of this Offering if the maximum amount of funds is not raised. While our ability to generate revenue is not correlated directly to the amount of shares sold by us under this Offering, our potential to generate revenue can be affected by our marketing and advertising strategies and the amount of personnel the Company employs. These factors are directly related to the amount of proceeds we receive from this Offering, which corresponds to the number of shares we are successful in selling under this Offering (see “Use of Proceeds” chart). We believe we can begin generating higher revenues within the first three months following the successful completion of this Offering. As we are a start-up company, it is unclear how much revenue our operations will generate; however, it is our hope that our revenues will exceed our costs. Our revenues will be impacted by how successful and well targeted the execution of our marketing campaign, the general condition of the economy, and the number of users we will attract. For a further discussion of our initial operations, plan of operations, growth strategy and marketing strategy see the below section entitled “Description of Business”. Neither the Company nor Mr. Elmquist or any other affiliated or unaffiliated entity has any plans to use the Company as a vehicle for a private company to become a reporting company once APP Incline becomes a reporting Company. Additionally, we do not believe the Company is a blank check company as defined in Section a(2) of Rule 419 under the Securities Act of 1933, as amended because the Company has a specific business plan and has no plans or intentions to engage in a merger or acquisition with an unidentified entity. Emerging Growth Company Status The Company is an “emerging growth company” as defined in the Jumpstart Our Business Startups Act, or “JOBS Act.” For as long as the Company is an emerging growth company, unlike other public companies, it will not be required to: • provide an auditor’s attestation report on management’s assessment of the effectiveness of our system of internal control over financial reporting pursuant to Section 404(b) of the Sarbanes-Oxley Act of 2002; • comply with any new requirements adopted by the Public Company Accounting Oversight Board, or the PCAOB, requiring mandatory audit firm rotation or a supplement to the auditor’s report in which the auditor would be required to provide additional information about the audit and the financial statements of the issuer; • comply with any new audit rules adopted by the PCAOB after April 5, 2012, unless the SEC determines otherwise; • provide certain disclosure regarding executive compensation required of larger public companies; or • obtain shareholder approval of any golden parachute payments not previously approved. The Company will cease to be an “emerging growth company” upon the earliest of (i) when it has $1.0 billion or more in annual revenues, (ii) when it has at least $700 million in market value of Shares held by non-affiliates, (iii) when it issues more than $1.0 billion of non-convertible debt over a three-year period, or (iv) the last day of the fiscal year following the fifth anniversary of its initial public offering. In addition, Section 107 of the JOBS Act also provides that an emerging growth company can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. In other words, an emerging growth company can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies; however, the Trust is choosing to “opt out” of such extended transition period, and as a result, the Trust will comply with new or revised accounting standards on the relevant dates on which adoption of such standards is required for non-emerging growth companies. Section 107 of the JOBS Act provides that the Trust’s decision to opt out of the extended transition period for complying with new or revised accounting standards is irrevocable. 6 SUMMARY OF THIS OFFERING The Issuer APP Incline, Corporation Securities being offered Up to 10,000,000 shares of Common Stock; our Common Stock is described in further detail in the section of this prospectus titled “DESCRIPTION OF SECURITIES – Common Stock.” Offering Type The Offering is being conducted on a self-underwritten, best efforts basis, there is no minimum number of shares that must be sold by us for the Offering to proceed, and we will retain the proceeds from the sale of any of the offered shares. Per Share Price No Revocation Once you submit a Subscription Agreement and the Company accepts it, you may not revoke or change your subscription or request a refund of monies paid. All accepted subscriptions are irrevocable, even if you subsequently learn information about us that you consider to be materially unfavorable. No Public Market There is no public market for our Common Stock. We cannot give any assurance that the shares being offered will have a market value, or that they can be resold at the offered price if and when an active secondary market might develop, or that a public market for our securities may be sustained even if developed. The absence of a public market for our stock will make it difficult to sell your shares. We intend to apply to the OTC Markets Pink Sheets , through a market maker that is a licensed broker dealer, to allow the trading of our Common Stock upon our becoming a reporting entity under the Securities Exchange Act of 1934. Duration of Offering The shares are offered for a period not to exceed 180 days, unless extended by our Board of Directors or an additional 90 days. Number of Shares Outstanding Before the Offering There are 50,000,000 shares of Common Stock issued and outstanding as of the date of this prospectus, held solely by our Chairman, President, Chief Executive Officer, and Secretary, Mr. Adam Elmquist. Registration Costs We estimate our total costs relating to the registration herein shall be approximately $33,010. Net Proceeds to the Company The Company is offering 10,000,000 shares of Common Stock, $0.0001 par value at an offering price of $0.01 per Share for net proceeds, after offering expenses, to the Company at $66,990. The full subscription price will be payable at the time of subscription and any such funds received from users in this Offering will be released to the Company when subscriptions are received and accepted. Use of Proceeds If the maximum amount of funds are raised, we intend to fund our operations and then implement our business plan. If we sell 33% or less of our shares under the Offering, we will have to seek out additional capital from alternate sources to pay our offering costs, as well as further capital in order to execute our business plan. If such funds are not available, our business would likely fail and any investment would be lost. No assurance can be given that the net proceeds from the total number of shares offered hereby or any lesser net amount will be sufficient to accomplish our goals. Risk Factors An investment in our Common Stock involves a high degree of risk. You should carefully consider the risk factors set forth under the “Risk Factors” section herein and the other information contained in this prospectus before making an investment decision regarding our Common Stock. 7 RISK FACTORS An investment in our Common Stock involves a high degree of risk. You should carefully consider the risks described below and the other information in this prospectus before investing in our Common Stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. Currently, shares of our Common Stock are not publicly traded. In the event that shares of our Common Stock become publicly traded, the trading price of our Common Stock could decline due to any of these risks, and you may lose all or part of your investment. In the event our Common Stock fails to become publicly traded you may lose all or part of your investment. RISKS RELATED TO THE OFFERING As there is no minimum for our Offering, if only a few persons purchase shares, they will lose their investment without the Company being able to make a significant attempt at implementation of its business plan. Since there is no minimum amount of shares that must be sold directly by the Company under this Offering, if a limited number of shares are sold, we may not have enough capital to fully implement our plan of operations. If we are able to sell 33% or less of the offered shares the proceeds would not be enough to cover our anticipated offering expenses of approximately $33,010.00. As such, we may not be able to meet the objectives we state in this prospectus, or eliminate the “going concern” modification in the reports of our auditors as to uncertainty with respect to our ability to continue as a going concern. If we fail to raise sufficient capital, we would expect to have insufficient funds for our ongoing operating expenses. Any significant lack of funds will curtail the growth of our business and may cause our business to fail.If our business fails, investors will lose their entire investment. We are a development stage company with no operating history and may never be able to carry out our plan of operations or achieve any significant revenues or profitability.At this stage of our business, even with our good faith efforts, potential investors have a high probability of losing their entire investment. We are subject to all of the risks inherent in the establishment of a new business enterprise, and we have generated minimal revenues to date. Any profitability in the future from our business will be dependent upon the success of our applications, and therefore the advertising revenue generated, which are subject to numerous industry-related risk factors as set forth herein. Accordingly, we may not be able to successfully carry out our business plan and any investor may lose their entire investment. We are conducting this Offering without an underwriter and may be unable to sell any shares. This Offering is self-underwritten, that is, we are not going to engage the products of an underwriter to sell the shares.We intend to sell our shares through our President and Chief Executive Officer, who will receive no commissions or other remuneration from any sales made hereunder. He will offer the shares to friends, family members, and business associates; however, there is no guarantee that he will be able to sell any of the shares. Unless he is successful in selling all of the shares and we receive the maximum amount of proceeds from this Offering, we may have to seek alternative financing to implement our plan of operations. We may not be able to further implement our business strategy unless sufficient funds are raised in this Offering. Our inability to raise additional funds could cause investors to lose their investment. Additionally, we may have to seek additional capital through the sale of additional shares or other equity securities, which would result in additional dilution to our stockholders. We may not realize sufficient proceeds from this Offering to further business development, or to provide adequate cash flow for planned business activities. At December 31, 2015 we had cash on hand of $446 and accumulated a deficit of $57,366. We have generated minimal revenue from our operations to date. At this rate, we expect that we will not be able to continue operations without obtaining additional funding or beginning to generate revenue. We do not currently have any arrangements for financing and our obtaining additional financing will be subject to a number of factors, including general market conditions, investor acceptance of our plan of operations and initial results from our business operations. There is no assurance that any additional financing will be available or if available, on terms that will be acceptable to us. Failure to raise additional financing will cause us to go out of business. If this happens, you could lose all or part of your investment. If our resources are insufficient to satisfy our cash requirements, we may seek to sell additional equity or debt securities or obtain a credit facility. The sale of additional equity securities could result in additional dilution to our stockholders. The incurrence of indebtedness would result in increased debt product obligations and could result in operating and financing covenants that would restrict our operations. We cannot assure you that financing will be available in amounts or on terms acceptable to us, if at all. 8 Because Mr. Adam Elmquist, currently owns 100% of our outstanding Common Stock, investors may find that corporate decisions influenced by Mr. Elmquist are inconsistent with the best interests of other stockholders. Mr. Elmquist, our sole officer and director, currently owns 100% of the outstanding shares of our Common Stock, and, upon completion of this Offering, will own 83% of our outstanding Common Stock if the maximum number of shares are sold. Accordingly, Mr. Elmquist will have a significant influence in determining the outcome of all corporate transactions or other matters, including mergers, consolidations and the sale of all or substantially all of our assets, and also the power to prevent or cause a change in control. While we have no current plans with regard to any merger, consolidation or sale of substantially all of our assets, the interests of Mr. Elmquist may still differ from the interests of the other stockholders. There is substantial doubt about our ability to continue as a going concern. At December 31, 2015 the Company has generated minimal revenue, has no certainty of earning revenues in the future, and has a working capital deficit and an accumulated deficit of $57,366 since inception. These factors, among others, raise substantial doubt about our ability to continue as a going concern. Our ability to generate future revenues will depend on a number of factors, many of which are beyond our control. These factors include general economic conditions, market acceptance of our apps, and revenues generated by ads.Due to these factors, we cannot anticipate with any degree of certainty what our revenues will be in future periods. As such, our independent registered public accountants have expressed substantial doubt about our ability to continue as a going concern. This opinion could materially limit our ability to raise additional funds by issuing new debt or equity securities or otherwise. You should consider our independent registered public accountant’s comments when determining if an investment in the Company is suitable. You may have limited access to information regarding our business because we are a limited reporting company exempt from many regulatory requirements and our obligations to file periodic reports with the SEC could be automatically suspended under certain circumstances. The Company will not become a fully reporting company, but rather, will be subject to the reporting requirements of Section 15(d) of the Securities Exchange Act of 1934. As of effectiveness of our registration statement of which this prospectus is a part, we will be required to file periodic reports with the SEC who will be immediately available to the public for inspection and copying (see “Where You Can Find More Information” elsewhere in this prospectus). Except during the year that our registration statement becomes effective, these reporting obligations may be automatically suspended under Section 15(d) if we have less than 300 shareholders at the beginning of our fiscal year. We currently have fewer than 300 shareholders and if we continue to have fewer than 300 shareholders, we will be exempt from the filing requirements as required pursuant to Section 13 of the Securities Exchange Act and will not be required to file any periodic reports, including Form 10Q and 10K filings, with the SEC subsequent to the Form 10K required for the fiscal year in which our registration statement is effective. Further, disclosures in our Form 10K that we will be required to file for the fiscal year in which our registration statement is effective, is less extensive than the disclosures required of fully reporting companies. Specifically, we are not subject to disclose in our Form 10K risk factors, unresolved staff comments, or selected financial data, pursuant to Items 1A, 1B, 6, respectively. If the reports are not filed or are less extensive than those required of fully reporting companies, the investors will have reduced visibility as to the Company and its financial condition. In addition, as a filer subject to Section 15(d) of the Exchange Act, the Company is not required to prepare proxy or information statements, and our common stock will not be subject to the protection of the ongoing private regulations. Additionally, the Company will be subject to only limited portions of the tender offer rules, and our officers, directors, and more than ten (10%) percent shareholders are not required to file beneficial ownership reports about their holdings in our Company, and will not be subject to the short-swing profit recovery provisions of the Exchange Act. Further, more than five percent (5%) holders of classes of our equity securities will not be required to report information about their ownership positions in the securities. This means that your access to information regarding our business will be limited. RISKS RELATED TO OUR BUSINESS Key management personnel may leave the Company, which could adversely affect the ability of the Company to continue operations. The Company is entirely dependent on the efforts of our CEO and President because of the time and effort that he devotes to the Company. He is in charge of overseeing all development strategies, supervising any/all future personnel, including any consultants or contractors that we engage to assist in developing our marketing, and the future research and choice of subsequent applications to purchase. The loss of him, or other key personnel in the future, could have a material adverse effect on our business, financial condition and results of operations. The Company does not maintain “key person” life insurance on its officers, directors or key employees. Our success will depend on the performance of Mr. Elmquist and our ability to attract and motivate other key personnel. Presently, the Company’s president has other outside business activities and as such he is not devoting all of his time to the Company, which may result in periodic interruptions or business failure. Our sole officer and director, Mr. Elmquist, has committed to devote 20 hours per week to our operations. Our operations may be sporadic and occur at times when Mr. Elmquist is unavailable, which may lead to the periodic interruption in the implementation of our business plan. Such delays could have a significant negative effect on the success of the business. 9 The lack of public company experience of our sole officer and director could adversely impact our ability to comply with the reporting requirements of U.S. securities laws. Our sole officer and director, Mr. Elmquist, lacks public company experience, which could impair our ability to comply with legal and regulatory requirements such as those imposed by Sarbanes-Oxley Act of 2002. He has never been responsible for managing a publicly traded company and he has had limited experience with accounting and financial matters. As the sole officer and director of a public company, Mr. Elmquist’s responsibilities include complying with federal securities laws and making required disclosures on a timely basis. Mr. Elmquist may not be able to implement programs and policies in an effective and timely manner that adequately respond to such increased legal, regulatory compliance and reporting requirements, including establishing and maintaining internal controls over financial reporting. Additionally, Mr. Elmquist’s limited financial and accounting experience may affect his ability to develop effective disclosure controls and procedures and internal control over financial reporting. Any such deficiencies, weaknesses or lack of compliance could have a materially adverse effect on our ability to comply with the reporting requirements of the Securities Exchange Act of 1934, which is necessary to maintain our public company status. If we were to fail to fulfill those obligations, our ability to continue as a U.S. public company would be in jeopardy in which event investors could lose their entire investment in our Company. The Company's current cash flow and access to capital compared to the fees being earned by the Company's sole-officer and director may adversely affect our future performance and operations. Our sole-officer and director, Mr. Elmquist entered into an employment agreement effective July 1, 2015 whereby he is paid a monthly management fee of $2,000 in exchange for his services to the Company. However, such fees are currently being accrued and deferred until such time that the Company is in a position, as determined in Mr. Elmquist’s sole discretion, to begin making any such payments. However, should the Company begin generating limited revenue or raising funds hereunder, Mr. Elmquist may determine that such payments should be used to pay his accrued and deferred salary; any such decision would negatively affect our cash flows and would adversely affect the Company. The app industry is relatively new, and has experienced growth over a short period of time, and it is uncertain whether this market will continue to develop or whether it can be maintained. If we are unable to successfully respond to changes in the market, our business could be harmed. The application sector in which we intend to operate has grown significantly in the last 8 years since its inception. (Source: See Wikipedia ). Given the limited history of sales in this industry, it is difficult to predict whether this market will continue to grow or whether it can be maintained. Additionally, we expect that the market will evolve in ways that may be difficult to predict. In the event of these or any other changes to the market, our success will depend on our ability to successfully adjust our strategy to meet the changing market dynamics. If we are unable to do so, our business could be harmed and our results of operations subject to a material negative impact. We have a rapidly evolving business model and our proposed products could fail to attract or retain users or generate revenue. Because we are a development stage company, we have a rapidly evolving business model and are regularly exploring the development of our marketing strategy and the introduction of our proposed applications with respect to which we may have limited experience. In addition, our potential users may not respond favorably to our apps once launched.If our applications fail to engage users, and therefore advertising companies will not want to advertise on our apps, we may fail to earn enough revenue to justify our investments in purchasing further applications.And thusly, our business may be materially and adversely affected. Our ability to increase our user base and revenue will depend heavily on our ability to choose, and purchase applications that are adopted by users daily. If we fail to acquire users to use our apps, our business will be harmed. We must acquire users that download our app in order to generate advertising revenue and achieve profitability. We cannot assure you that the revenue or gross profit from advertisers will ultimately exceed the cost involved with acquiring new applications to add to our offering. If consumers do not perceive our app to be of use, thusly advertisers will not bid for ads on our apps, and revenue will be harmed. We believe that many of our new users will originate from social media campaigns, word of mouth, and other non-paid referrals from existing users. Once we establish a user base, if our efforts to satisfy our users are not successful, we may not be able to acquire new users in sufficient numbers to continue to grow our business. Further, we believe that the level of communication among users will influence our success. 10 Our business is highly competitive. Competition presents an ongoing threat to the success of our business. The market for generating advertising revenue on mobile apps we believe to be a growing revenue stream. We intend to use AdMob. This advertising platform includes Google advertisers as well as real-time bidding (RTB) buyers via the DoubleClick Ad Exchange. Advertisers compete for ad placement in applications. The more popular our app becomes, the more the advertisers compete and are willing to bid. As more advertisers compete to show their ads in our app, they pay higher CPMs in order to win out over their competition.Our initially acquired app, SoundVine, with which we launched this company, we are competing with other apps in this sector for ad revenue. Specifically, for SoundVine we will be competing with apps that offer sounds for Twitter's video service . We anticipate that most, if not all, of our competitors will have greater name and brand recognition and access to greater amounts of capital and established relationships with a larger base of current and potential users. Because of their size and bargaining power, our competitors may be able to maintain their users due to loyalty and comfort vs. change their behavior and be motivated to purchase from a different source.Therefore, we will not gain the advertising revenue to sufficiently operate our business. We cannot assure you that we will be able to manage the growth of our Company effectively. We plan to experience growth in demand for our apps once we are able to successfully market them. Our business plan is based on the belief that our number of users will increase once we begin marketing. The growth and expansion of our business and app offerings could place significant demands on our management and our operational and financial resources. We will need to manage multiple relations with users, web tech, and marketing person. To effectively manage our growth, we will need to continually implement operational plans and strategies. Government regulation on applications is evolving, and unfavorable changes or failure by us to comply with these regulations could substantially harm our business and results of operations. In 2014 government regulatory agencies began trying to regulate and curate apps, particularly medical apps (Source: Yetisen, A. K., Martinez-Hurtado, J. L., et al (2014). The regulation of mobile medical applications. Lab on a Chip, 14(5), 833-840. -Web ).We do not know the future of mobile applications and what government regulation will exist, and this uncertainty could harm our operations. Failure to comply with federal and state privacy laws and regulations, or the expansion of current or the enactment of new privacy laws or regulations, could adversely affect our business. A variety of federal and state laws and regulations govern the collection, use, retention, sharing and security of consumer data. The existing privacy-related laws and regulations are evolving and subject to potentially differing interpretations. In addition, various federal and state legislative and regulatory bodies may expand current or enact new laws regarding privacy matters. We will post privacy policies and practices concerning the collection, use and disclosure of user data on our apps. Several Internet companies have incurred penalties for failing to abide by the representations made in their privacy policies and practices. In addition, several states have adopted legislation that requires businesses to implement and maintain reasonable security procedures and practices to protect sensitive personal information and to provide notice to consumers in the event of a security breach. Any failure, or perceived failure, by us to comply with our posted privacy policies or with any data-related consent orders, Federal Trade Commission requirements or orders or other federal or state privacy or consumer protection-related laws, regulations or industry self-regulatory principles could result in claims, proceedings or actions against us by governmental entities or others or other liabilities, which could adversely affect our business. In addition, a failure or perceived failure to comply with industry standards or with our own privacy policies and practices could result in a loss of users or merchants and adversely affect our business. Our business will depend on our ability to be successful in social media. Our marketing model is based on the belief that social media is an important part of marketing for applications. With the competitive market of mobile apps, our business model is based on the belief that social media can help us level the playing field to some extent with larger, more known apps with more marketing dollars than we have available. As a benefit, less money will be required to acquire app users, whose costs can add up, social media provides, regardless of size or financial resources, the ability to build an audience over time. If used correctly, we believe social media can help us create users and fans whose promotional strength and word-of-mouth can make up for the fact we do not plan to compete marketing dollar for marketing dollar with larger rival apps with a large, more expensive mobile advertising campaign. We will be subject to payments-related risks. We plan to accept payments via Apple, where we have established a developer account. We have housed SoundVine app there, and through this system, our payments are received and transferred directly into App Incline bank account. We are subject to risk if Apple’s system is subject to failure. In addition, users who choose to buy the app, to avoid ads, and access more features, these payments as well will come via Apple. 11 RISKS RELATING TO THE COMMON STOCK The Company’s stock price may be volatile. In the event the Company is successful in listing its common stock on a national exchange, the market price of the Company’s Common Stock is likely to be highly volatile and could fluctuate widely in price in response to various potential factors, many of which will be beyond the Company’s control, including the following: · applications purchased by the Company or its competitors; · additions or departures of key personnel; · the Company’s ability to execute its business plan; · operating results that fall below expectations; · industry developments; · economic and other external factors; and · period-to-period fluctuations in the Company’s financial results. In addition, the securities markets have from time to time experienced significant price and volume fluctuations that are unrelated to the operating performance of particular companies. These market fluctuations may also materially and adversely affect the market price of the Company’s Common Stock. As a public company, we will incur substantial expenses. Upon declared effectiveness of this Registration Statement by the SEC, we will become subject to the information and reporting requirements of the U.S. securities laws. The U.S. securities laws require, among other things, review, audit, and public reporting of our financial results, business activities, and other matters. Recent SEC regulation, including regulation enacted as a result of the Sarbanes-Oxley Act of 2002, has also substantially increased the accounting, legal, and other costs related to becoming and remaining an SEC reporting company. If we do not have current information about our Company available to market makers, they will not be able to trade our stock. The public company costs of preparing and filing annual and quarterly reports, and other information with the SEC and furnishing audited reports to stockholders, will cause our expenses to be higher than they would be if we were privately-held. In addition, we are incurring substantial expenses in connection with the preparation of this Registration Statement. These increased costs may be material and may include the hiring of additional employees and/or the retention of additional advisors and professionals. Our failure to comply with the federal securities laws could result in private or governmental legal action against us and/or our sole officer and director, which could have a detrimental effect on our business and finances, the value of our stock, and the ability of stockholders to resell their stock. FINRA sales practice requirements may limit a stockholder’s ability to buy and sell our stock. The Financial Industry Regulatory Authority (“FINRA”) has adopted rules that relate to the application of the SEC’s penny stock rules in trading our securities and require that a broker/dealer have reasonable grounds for believing that the investment is suitable for that user, prior to recommending the investment. Prior to recommending speculative, low priced securities to their non-institutional users, broker/dealers must make reasonable efforts to obtain information about the user’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative, low priced securities will not be suitable for at least some users. The FINRA requirements make it more difficult for broker/dealers to recommend that their users buy our Common Stock, which may have the effect of reducing the level of trading activity and liquidity of our Common Stock. Further, many brokers charge higher transactional fees for penny stock transactions. As a result, fewer broker/dealers may be willing to make a market in our Common Stock, reducing a shareholder’s ability to resell shares of our Common Stock. We may be exposed to potential risks resulting from new requirements under section 404 of the Sarbanes-Oxley Act of 2002. In addition to the costs of compliance with having our shares listed on the OTC Market’s Pink Sheets or QB exchange , there are substantial penalties that could be imposed upon us if we fail to comply with all regulatory requirements. In particular, under Section 404 of the Sarbanes-Oxley Act of 2002, as a smaller reporting company, our management will be required to provide a report on the effectiveness of our internal controls over financial reporting, beginning with our second annual report, and we will not be required to provide an auditor’s attestation regarding such report. We have not assessed the effectiveness of our disclosure controls and procedures or our internal controls over financial reporting, and we expect to incur additional expenses and diversion of management’s time as a result of performing the system and process evaluation, testing and remediation required in order to comply with the management certification requirements. Additionally, investors should be aware of the risk that management may assess and render the Company’s internal controls ineffective, which could have a material adverse effect on the Company’s financial condition or result of operations. 12 If a market for our Common Stock does not develop, shareholders may be unable to sell their shares. A market for our Common Stock may never develop. We intend to contact an authorized OTC Markets market-maker for sponsorship of our securities on the OTC Markets. However, there is no guarantee that our shares will be traded on the OTC Markets Pink sheets , or, if traded, a public market may not materialize. If our Common Stock is not traded on the OTC Markets Pink Sheet or QB tier or if a public market for our Common Stock does not develop, investors may not be able to re-sell the shares of our Common Stock that they have purchased and may lose all of their investment. The Company’s Common Stock is currently deemed to be “penny stock”, which makes it more difficult for investors to sell their shares. The Company’s Common Stock is currently subject to the “penny stock” rules adopted under section 15(g) of the Exchange Act. The penny stock rules apply to companies whose common stock is not listed on the NASDAQ Stock Market or other national securities exchange and trades at less than $5.00 per share or that have tangible net worth of less than $5,000,000. These rules require, among other things, that brokers who trade penny stock to persons other than “established users” complete certain documentation, make suitability inquiries of investors and provide investors with certain information concerning trading in the security, including a risk disclosure document and quote information under certain circumstances. Many brokers have decided not to trade penny stocks because of the requirements of the penny stock rules and, as a result, the number of broker-dealers willing to act as market makers in such securities is limited. If the Company remains subject to the penny stock rules for any significant period, it could have an adverse effect on the market, if any, for the Company’s securities. If the Company’s securities are subject to the penny stock rules, investors will find it more difficult to dispose of the Company’s securities. The elimination of monetary liability against the Company’s existing and future directors, officers and employees under Nevada law and the existence of indemnification rights to the Company’s existing and future directors, officers and employees may result in substantial expenditures by the Company and may discourage lawsuits against the Company’s directors, officers and employees. The Company’s Articles of Incorporation contain specific provisions that eliminate the liability of directors for monetary damages to the Company and the Company’s stockholders; further, the Company is prepared to give such indemnification to its existing and future directors and officers to the extent provided by Nevada law. The Company may also have contractual indemnification obligations under any employment agreements it may have with its officers and directors. The foregoing indemnification obligations could result in the Company incurring substantial expenditures to cover the cost of settlement or damage awards against directors and officers, which the Company may be unable to recoup. These provisions and resultant costs may also discourage the Company from bringing a lawsuit against existing and futuredirectors and officers for breaches of their fiduciary duties and may similarly discourage the filing of derivative litigation by the Company’s stockholders against the Company’s existing and futuredirectors and officers even though such actions, if successful, might otherwise benefit the Company and its stockholders. DETERMINATION OF OFFERING PRICE As a result of there being no established public market for our shares, the offering price and other terms and conditions relative to our shares have been arbitrarily determined by the Company and do not bear any relationship to assets, earnings, book value, or any other objective criteria of value. In addition, no investment banker, appraiser, or other independent third party has been consulted concerning the offering price for the shares or the fairness of the offering price used for the shares. USE OF PROCEEDS This Offering is being made without the involvement of underwriters or broker-dealers. This means we will receive $66,990 if all of the shares of Common Stock offered hereunder are purchased. However, we cannot guarantee that we will sell any or all of the shares being offered by us. The table below estimates our use of proceeds, given the varying levels of success of the Offering. 13 Shares Offered (% Sold) Gross Offering Proceeds Approximate Offering Expenses(1) Total Net Offering Proceeds Principal Uses of Net Proceeds 2,500,000 shares (25%) $Nil Website Hosting nil Website/Software Developer nil SEC Filings and registration fees Marketing Representative nil Transfer Agent Purchasing Future Applications nil Misc. Expenses Legal & Accounting Working Capital -Admin/Professional Fees nil TOTAL TOTAL nil 5,000,000 shares (50%) Platform and Website Hosting Website/Software Developers SEC Filings and registration fees Marketing Representatives $Nil Transfer Agent Purchasing Future Applications Misc. Expenses Legal & Accounting Working Capital -Admin/Professional Fees(2) TOTAL TOTAL 7,500,000 shares (75%) Website Hosting Website/Software Developers SEC Filings and registration fees Marketing Representatives Transfer Agent Purchasing Future Applications Misc. Expenses Legal & Accounting Working Capital -Admin/Professional Fees(2) TOTAL TOTAL 10,000,000 shares (100%) Website Hosting Website/Software Developer SEC Filings and registration fees Marketing Representative Transfer Agent Purchasing Future Applications Misc. Expenses Legal & Accounting Working Capital -Admin/Professional Fees(2) TOTAL TOTAL 14 (1) Offering expenses have been rounded to $33,010. (2)Admin/Professional Fees may include, but are not limited to, postage, telephone services, overnight delivery services, legal fees, accounting fees, costs to become a publicly reporting company and other general operating expenses. Any line item amounts not expended completely shall be held in reserve as working capital and subject to reallocation to other line item expenditures as required for ongoing operations. We expect to be able to allocate revenues from our planned operations to cover the shortfall in these costs during our first year of operations. In addition, even if we are successful raising the maximum proceeds under this offering we may be required to raise additional funds to meet the costs of our Admin/Professional fees should our planned operations not generate sufficient revenues to meet shortfalls.We expect these costs to be approximately $25,000 in the first year of operations after our Offering is concluded. If 100% of the offered shares are sold we will receive the maximum proceeds of $66,990, after offering expenses have been paid.We intend to allocate $1,100 to the hosting for the website. We will also budget $5,000 for our website developer/tech for the development and continued maintenance of our applications and through the first twelve months. We intend to contract with a marketing representatives at $14,990.We will use the bulk of our funds to purchase more mobile applications, $25,900.Further, we will use $20,000 of our net proceeds for working capital, including administrative and professional fees. While we have allocated $20,000 of our net proceeds for working capital, we may be required to raise additional funds to meet the costs of our Admin/Professional fees should our planned operations not generate sufficient revenues to meet shortfalls.We expect these costs to be approximately $25,000 in the first year of operations after our Offering is concluded. If 75% of the offered shares are sold we will receive proceeds of $41,990, after offering expenses have been paid.We intend to allocate $1,100 to the hosting for the website. We will also budget $2,000 for our website developer/tech for the development and continued maintenance of our applications and through the first twelve months. We intend to contract with a marketing representative at $4,000.We will use the bulk of our funds to purchase more mobile applications, $19,900.Further, we will use $14,990 of our net proceeds for working capital, including administrative and professional fees. While we have allocated $14,990 of our net proceeds for working capital, we may be required to raise additional funds to meet the costs of our Admin/Professional fees should our planned operations not generate sufficient revenues to meet shortfalls.We expect these costs to be approximately $25,000 in the first year of operations after our Offering is concluded. If 50% of the offered shares are sold we will receive proceeds of $16,990, after offering expenses have been paid.We intend to allocate $1,100 to the hosting for the website. We will also budget $2,000 for our website developer/tech for the development and continued maintenance of our applications and through the first twelve months. We will not be able to contract with any marketing representatives.We will use funds to purchase more mobile applications totaling $1,890.Further, we will use $12,000 of our net proceeds for working capital, including administrative and professional fees. While we have allocated $12,000 of our net proceeds for working capital, we may be required to raise additional funds to meet the costs of our Admin/Professional fees should our planned operations not generate sufficient revenues to meet shortfalls.We expect these costs to be approximately $25,000 in the first year of operations after our Offering is concluded. If 25% of the offered shares are sold we will not receive sufficient proceeds to cover the costs of our offering and will have no funds available to allocate to our business plan as proposed. We will need to seek additional sources of capital to fund liabilities and in order to execute our business plan. The funds from this Offering will not be initially used to pay Mr. Elmquist for his services to the Company, as all compensation due and owing Mr. Elmquist is being accrued and deferred until such time that Mr. Elmquist, in his sole discretion, believes it to be in the best interest of the Company to pay any such amounts due and owing.Amounts advanced by Mr. Elmquist as related to Offering Costs estimated at $33,010 disclosed above will be retired from funds raised under this Offering . There can be no assurance that the Company will raise any funds through this Offering and if a limited amount of funds are raised, the Company will use such funds according to its best judgment in accordance with the “Use of Proceeds” chart. This discretion is not unlimited and any such change in the use of proceeds as discussed above would be restricted to a proportionate reduction in funds allocated to each specific item listed, and would not differ materially from the “Use of Proceeds” chart above. To the extent our offering proceeds do not cover any professional fees incurred by the Company, we anticipate paying for any such expenses out of any additional funding or revenues we receive. If we require additional funding, we will seek such funds from friends, family, and business acquaintances in order to continue our operations. As with any form of financing, there are uncertainties concerning the availability of such funds on terms acceptable to us, as we have not received any firm commitments or indications of interest from our friends, family members, or business acquaintances regarding potential investments in our Company. 15 PLAN OF DISTRIBUTION; TERMS OF THE OFFERING As of the date of this prospectus, the Company has 50,000,000 shares of Common Stock issued and outstanding. The Company is registering an additional 10,000,000 shares of its Common Stock for sale at the price of $0.01 per share. There is no arrangement to address the possible effect of the Offering on the price of the stock. In connection with the Company’s selling efforts in the Offering, Adam Elmquist will not register as a broker-dealer pursuant to Section 15 of the Exchange Act, but rather will rely upon the “safe harbor” provisions of SEC Rule 3a4-1, promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Generally speaking, Rule 3a4-1 provides an exemption from the broker-dealer registration requirements of the Exchange Act for persons associated with an issuer that participate in an Offering of the issuer’s securities. Mr. Elmquist is not subject to any statutory disqualification, as that term is defined in Section 3(a)(39) of the Exchange Act. Mr. Elmquist will not be compensated in connection with his participation in the Offering by the payment of commissions or other remuneration based either directly or indirectly on transactions in our securities. Mr. Elmquist is not, nor has he been within the past 12 months, a broker or dealer, and he is not, nor has he been within the past 12 months, an associated person of a broker or dealer. At the end of the Offering, Mr. Elmquist will continue to primarily perform substantial duties for the Company or on its behalf otherwise than in connection with transactions in securities. Mr. Elmquist has not participated in another offering of securities pursuant to the Exchange Act Rule 3a4-1 in the past 12 months. Additionally, he has not and will not participate in selling an offering of securities for any issuer more than once every 12 months other than in reliance on the Exchange Act Rule 3a4-1(a)(4)(i) or (iii). In order to comply with the applicable securities laws of certain states, the securities will be offered or sold in those states only if they have been registered or qualified for sale; an exemption from such registration or if qualification requirement is available and with which the Company has complied. In addition, and without limiting the foregoing, the Company will be subject to applicable provisions, rules and regulations under the Exchange Act with regard to security transactions during the period of time when this Registration Statement is effective. Penny Stock Regulation Our Common Shares are not quoted on any stock exchange or quotation system. The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange system). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prepared by the SEC, that: · contains a description of the nature and level of risk in the market forpenny stocks in both public offerings and secondary trading; · contains a description of the broker’s or dealer’s duties to the userand of the rights and remedies available to the user with respect to aviolation of such duties; · contains a brief, clear, narrative description of a dealer market,including “bid” and “ask” prices for penny stocks and the significance of thespread between the bid and ask price; · contains a toll-free telephone number for inquiries on disciplinaryactions; · defines significant terms in the disclosure document or in the conduct oftrading penny stocks; and, · contains such other information and is in such form (including language,type, size, and format) as the SEC shall require by rule or regulation. 16 The broker-dealer also must provide the user with the following, prior toproceeding with any transaction in a penny stock: · bid and offer quotations for the penny stock; · details of the compensation of the broker-dealer and its salesperson inthe transaction; · the number of shares to which such bid and ask prices apply, or othercomparable information relating to the depth and liquidity of the market forsuch stock; and, · monthly account statements showing the market value of each penny stockheld in the user’s account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written acknowledgment of the receipt of a risk disclosure statement and a signed and dated copy of a written suitability statement. These disclosure requirements will have the effect of reducing the trading activity in the secondary market for our stock because it will be subject to these penny stock rules. Therefore, stockholders may have difficulty selling those securities. Offering Period and Expiration Date This Offering will start on the date this Registration Statement is declared effective by the SEC and continue for a period of 180 days. We may extend the offering period for an additional 90 days, unless the Offering is completed or otherwise terminated by us. Procedures for Subscribing Once the Registration Statement is declared effective by the SEC, if you decide to subscribe for any shares in this Offering, you must: 1.receive, review, execute and deliver a Subscription Agreement; and 2.deliver a check or certified funds to us for acceptance or rejection. Any potential investor will have ample time to review the Subscription Agreement, along with their counsel, prior to making any final investment decision. The Company shall only deliver such Subscription Documents upon request after a potential investor has had ample opportunity to review this prospectus. Further, we will not accept any money until this Registration Statement is declared effective by the SEC. Right to Reject Subscriptions We have the right to accept or reject subscriptions in whole or in part, for any reason or for no reason. We will return all monies from rejected subscriptions immediately to the user, without interest or deductions. 17 Acceptance of Subscriptions Upon the Company’s acceptance of a Subscription Agreement and receipt of full payment, the Company shall countersign the Subscription Agreement and issue a stock certificate along with a copy of the Subscription Agreement. Once you submit the Subscription Agreement and it is accepted, you may not revoke or change your subscription or request a refund of monies paid.All accepted Subscription Agreements are irrevocable, even if you subsequently learn information about the Company that you consider to be materially unfavorable. DILUTION We intend to sell 10,000,000 shares of our Common Stock at a price of $0.01 per share. The following table sets forth the number of shares of Common Stock purchased from us, the total consideration paid and the price per share. The table assumes all 10,000,000 shares of Common Stock will be sold. Shares Issued Total Consideration Number of Shares Percent Amount Percent Price Per Share Existing Shareholder 83
